STOCKHOLDERS AGREEMENT

 

This STOCKHOLDERS AGREEMENT, dated as of February 22, 2012, by and among (i)
People’s Liberation, Inc., a Delaware corporation (the “Company”), (ii) Colin
Dyne, an individual (“Dyne”), (iii) is TCP WR Acquisition, LLC (“Tengram”), and
(iv) any other holder of common stock of the Company that may become a party to
this Agreement after the date and pursuant to the terms hereof (collectively
with Tengram and Dyne, the “Stockholders”). Capitalized terms used herein
without definition shall have the meanings set forth in Section 4.1.

 

RECITALS

 

A. Pursuant to a Securities Purchase Agreement, dated as of February 2, 2012
(the “Securities Purchase Agreement”), between the Company and Tengram, Tengram
has agreed to purchase, on the terms and subject to the conditions set forth in
the Securities Purchase Agreement, a minimum of $14,000,000 principal amount of
Convertible Debentures along with a minimum of 14,000 shares of the Company’s
Preferred Stock pursuant to which Tengram has the right to vote on all matters
on which holders of common stock, $0.001 par value per share, of the Company
(the “Common Stock” and together with all other voting equity of the Company,
including the Preferred Stock, the “Equity Securities”) have the right to vote
(such transaction, the “Purchase”, and the consummation of the Purchase, the
“Closing”).

 

B. Concurrently with the Closing, the Company will issue the Common Stock,
Convertible Debentures and Preferred Stock to Tengram.

 

C. The Stockholders wish to set forth in this Agreement certain terms and
conditions regarding the Purchase and the ownership of all shares of Equity
Securities held by the Stockholders, including certain restrictions on the
transfer of such shares, and the management of the Company and its Subsidiaries.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereto agree as follows:

 

ARTICLE I

GOVERNANCE AND MANAGEMENT OF THE COMPANY

 

1.1 Board of Directors.

 

(a) Initial Board Composition. Following the Closing, the board of directors of
the Company (the “Board”) shall initially be comprised of six (6) directors. The
initial persons serving on the Board shall be as follows:

 

(i) Class I Directors -- William Sweedler and Colin Dyne, and William Sweedler
shall serve as Chairman of the Board;

 

(ii) Class II Directors -- Matthew D. Eby and Susan White; and

 



1

 



 

(iii) Class III Directors -- Richard Gersten and Alvin Gossett.

 

(b) Maximum Size. The size of the Board shall not be increased to greater than
seven (7) directors except with the consent of Dyne and Tengram.

 

1.2 Board Nominee Agreement.

 

(a) Tengram Nominees. Subject to the terms and conditions of this Section 1, in
connection with any director nominees to be submitted to the Company’s
stockholders for election (whether at a stockholders’ meeting or by written
consent), Tengram shall have the right to nominate a number of nominees for
director such that the number of directors that will be serving on the Board
(determined immediately following the election of directors and assuming that
the director nominee(s) designated by Tengram are elected to the Board) that
have been appointed or nominated by Tengram equals three (3). The Company agrees
to include any director nominees designated by Tengram (each, a “Tengram
Nominee” and collectively, the “Tengram Nominees”) pursuant to this Section
1.2(a) in the slate of the Board’s nominees presented to the Company’s
stockholders for election. Messrs. Sweedler, Eby and Gersten have been appointed
to the Board as Tengram’s initial director designees.

 

(b) Special Nominating Committee Nominees. In connection with any director
nominees to be submitted to the Company’s stockholders for election, a committee
of the Board (the “Special Nominating Committee”) comprised solely of directors
then serving on the Board who were not nominated or initially appointed to serve
as directors by Tengram, acting by majority vote, shall have the right to
nominate a number of nominees for director such that the number of directors
that will be serving on the Board (determined immediately following the election
of directors and assuming that the director nominee(s) designated by the Special
Nominating Committee are elected to the Board) that have been nominated by the
Special Nominating Committee or who were serving on the Board immediately prior
to the Closing equals three (3). The Company shall include any director nominees
designated by the Special Nominating Committee (each, a “SNC Nominee” and
collectively, the “SNC Nominees”) pursuant to this Section 1.2(b) in the slate
of the Board’s nominees presented to the Company’s stockholders for election.
The directors initially serving on the Special Nominating Committee shall be
Colin Dyne, Alvin Gossett and Susan White.

 

(c) Other Nominees. All Board’s nominees other than those described in Sections
1.2(a) and (b) above, if any, to be presented to the Company’s stockholders for
election shall be designated by the full Board of Directors, acting by majority
vote (provided that an equal number of Tengram and non-Tengram designees shall
be represented in any such vote).

 

(d) Staggered Board. The parties acknowledge that the Company currently has a
staggered Board of Directors, with two (2) directors serving as Class I
Directors, Class II Directors and Class III Directors, and that it is expected
that each of Tengram and the Special Nominating Committee always will have one
(1) director serving as a Class I Director, Class II Director and Class III
Director, and that each of Tengram and the Special Nominating Committee always
will have the right to nominate one (1) director for election to the Board at
each annual meeting of stockholders.

 



2

 



 

(e) Existing Board Nominee Agreement. The parties acknowledge that the Company
is party to that certain Preemptive Rights and Board Nominee Agreement, dated as
of October 1, 2011, by and among the Company, Tennman WR-T, Inc. (“TWR”), and
Alvin Gossett (the “Preemptive Rights and Board Nominee Agreement”), pursuant to
which TWR has rights to appoint, and has appointed, Alvin Gossett to serve on
the Board. The Special Nominating Committee will nominate Mr. Gossett to serve
as a director, when he is up for reelection, in accordance with, and for so long
as the Company is obligated to do so under, the Preemptive Rights and Board
Nominee Agreement.

 

1.3 Qualification for Service on the Board. Tengram’s right to designate a
Tengram Nominee as a Board nominee pursuant to Section 1.2(a) above, and the
Company’s obligations with respect thereto, is conditional upon the following:

 

(a) the Tengram Nominee consenting in writing to serve as director if elected;

 

(b) the Tengram Nominee providing the Company with all information reasonably
required for a board appointment as requested by the Company from time to time
concerning the Tengram Nominee and his nomination, including his completion of
the Company’s non-employee director questionnaire and providing the Company with
all other information that the Company is required to include in its proxy
statement with respect persons nominated by the Company’s Board of Directors;

 

(c) the Tengram Nominee complying at all times while serving on the Company’s
Board of Directors, with all applicable laws including, without limitation,
federal securities laws and state fiduciary duty laws; and

 

(d) the Tengram Nominee complying at all times while serving on the Company’s
Board of Directors, with the Company’s policies applicable to all non-employee
directors of the Company, including, without limitation, insider trading
policies, confidentiality agreements, and codes of ethics.

 

If at any time a Tengram Nominee fails to comply with his obligations under this
Section 1.3, the Company, upon approval of the Special Nominating Committee,
acting by majority vote, may provide the Tengram Nominee with written notice of
his failure to so comply, which notice shall specify in reasonable detail the
Tengram Nominee’s failure to so comply. If the Tengram Nominee does not cure
such failure within fifteen (15) days following the date written notice is
provided to the Tengram Nominee, then the Tengram Nominee shall no longer
qualify for service on the Company’s Board of Directors, the Tengram Nominee
shall immediately tender to the Board his resignation as a director of the
Company, which resignation shall be effective upon receipt, and Tengram shall
not have the right to again nominate such person as a Tengram Nominee for a
period of three (3) years following such resignation.

 



3

 



 

1.4 Vacancies on the Board. If a vacancy is created on the Board as a result of
the death, disability, retirement, resignation or removal of any Tengram Nominee
or SNC Nominee, then Tengram or the Special Nominating Committee, as the case
may be, that designated such nominee shall have the right to designate such
person’s replacement, and the Board shall fill the vacancy caused by such death,
disability, retirement, resignation or removal with the person so designated as
the replacement.

 

1.5 Voting Agreement. Each Stockholder shall vote all of its Common Stock or
voting Preferred Stock, as the case may be, and shall take all other necessary
or desirable actions within such Stockholder’s control (including, without
limitation, attending meetings in person or by proxy for purposes of obtaining a
quorum, execution of written consents in lieu of meetings and approval of
amendments and/or restatements of the Company's certificate of incorporation or
by-laws), and the Company shall take all necessary and desirable actions within
its control (including, without limitation, calling special board and
stockholder meetings and approval of amendments and/or restatements of the
Company’s certificate of incorporation or by-laws), to cause the election,
removal and replacement of directors and members of committees in the manner
contemplated in, and otherwise give the fullest effect possible to, the
provisions of this ARTICLE I, including by voting all of such Stockholder’s
shares of Common Stock or voting Preferred Stock, as the case may be, for the
election of the Board’s nominees for director.

 

1.6 Approvals.

 

(a) General. Except as required by Applicable Law, all actions requiring the
approval of the Board shall be approved by a majority of the directors present
at any duly convened Board meeting or by unanimous written consent of the
directors without a meeting, in each case in accordance with the provisions of
the Delaware General Corporation Law and the by-laws of the Company.

 

(b) Notice of Meetings. When calling meetings of the Board, Dyne shall use
commercially reasonable efforts to provide directors with as much advance notice
as practicable under the circumstances, which may be more than the minimum
notice required by the Company’s by-laws, to allow all directors to attend each
duly noticed meeting of the Board or, at a minimum, to allow for an equal number
of Tengram Nominees and SNC Nominees then serving on the Board to attend each
such meeting.

 



4

 



 

1.7 Non-Competition. So long as Dyne is serving as Chief Executive Officer of
the Company, neither Dyne nor his Controlled Affiliates shall directly or
indirectly through one or more Affiliates own, manage, operate, control or
participate in the ownership, management, operation or control of any
Competitor, provided that nothing in this Section 1.7 shall prohibit Dyne or his
Controlled Affiliates from acquiring or owning, directly or indirectly:

 

(a) up to 5% of the aggregate voting securities of any Competitor that is a
publicly traded Person;

 

(b) up to 5% of the aggregate voting securities of any Competitor that is not a
publicly traded Person, provided that neither Dyne nor any of his Controlled
Affiliates, directly or indirectly through one or more Affiliates, designates a
member of the board of directors (or similar body) of such Competitor or its
Affiliates or is granted any other governance rights with respect to such
Competitor or its Affiliates (other than customary governance rights granted in
connection with the ownership of securities); or

 

(c) any non-convertible debt securities of any Competitor.

 

1.8 Corporate Opportunities. Except with respect to Dyne for so long as he is an
officer or director of the Company, (i) no Stockholder and no member, manager,
partner or Affiliate of any Stockholder or their respective officers, directors,
employees or agents (any of the foregoing, a “Stockholder Group Member”) shall
have any duty to communicate or present an investment or business opportunity or
prospective economic advantage to the Company or any of its Subsidiaries in
which the Company or one of its Subsidiaries may, but for the provisions of this
Section 1.8, have an interest or expectancy (“Corporate Opportunity”), and (ii)
no Stockholder or any Stockholder Group Member (even if also an officer or
director of the Company) will be deemed to have breached any fiduciary or other
duty or obligation to the Company by reason of the fact that any such Person
pursues or acquires a Corporate Opportunity for itself or its Affiliates or
directs, sells, assigns or transfers such Corporate Opportunity to another
Person or does not communicate information regarding such Corporate Opportunity
to the Company. The Company, on behalf of itself and its Subsidiaries, renounces
any interest in a Corporate Opportunity and any expectancy that a Corporate
Opportunity will be offered to the Company, provided that the Company does not
renounce any interest or expectancy it may have in any Corporate Opportunity
that is offered to an officer of the Company whether or not such individual is
also a director or officer of a Stockholder, if such opportunity is expressly
offered to such Person in his or her capacity as an officer of the Company and
the Stockholders recognize that the Company reserves such rights.

 

1.9 Termination. This ARTICLE I, and the rights and obligations of the
Stockholders under this ARTICLE I, shall terminate on the earliest of (i) the
date that Tengram’s beneficial ownership of the Common Stock (which, for
purposes of such calculation, shall include shares of Common Stock underlying
the Debenture and Warrants) is less than 20% of the Fully Diluted Common Stock,
(ii) the date that Tengram and its Affiliates no longer own at least 50% of the
shares of Common Stock (which, for purposes of such calculation, shall include
shares of Common Stock underlying the Debenture) acquired by Tengram pursuant to
the Securities Purchase Agreement, and (iii) the tenth (10th) anniversary of the
date of this Agreement.

 



5

 

 

ARTICLE II

TRANSFERS/CERTAIN COVENANTS

 

2.1 Transfer Restrictions.

 

(a) No Stockholder may Transfer any of its Equity Securities unless such
Stockholder complies with the provisions of this ARTICLE II with respect to such
Transfer, to the extent the provisions of this ARTICLE II apply to such
Transfer.

 

(b) Any Transferee that is an Affiliate of a Stockholder that after the date of
this Agreement acquires Equity Securities from a Stockholder shall, as a
condition precedent to the Transfer of such Equity Securities to such
Transferee, (i) become a party to this Agreement by completing and executing a
signature page hereto (including the address of such party), (ii) execute all
such other agreements or documents as may reasonably be requested by the
Company, (iii) ensure with the Transferring Stockholders that any merger control
or other regulatory authorizations needed in connection with such Transfer are
duly obtained, and (iv) deliver such signature page and, if applicable, other
agreements and documents to the Company at its address specified in Section
5.11. Such Person shall, upon its satisfaction of such conditions and
acquisition of Equity Securities, be a Stockholder under this Agreement and be
subject to the terms and conditions of this Agreement to the extent that this
Agreement expressly provides that its terms and conditions apply to such
Affiliate.

 

(c) Any Transfer or attempted Transfer of Equity Securities in violation of any
provision of this Agreement shall be void.

 

2.2 Tag-Along Rights.

 

(a) In the event of a proposed Transfer of shares of Equity Securities by
Tengram or any Affiliate of Tengram that is or is required to become a party to
this Agreement (each, a “Tengram Stockholder”) other than (x) to a Permitted
Transferee or (y) in connection with a Public Offering or brokers' transactions
(within the meaning of Section 4(4) of the Securities Act) pursuant to Rule 144,
each of Dyne and his Affiliates (each, a “Dyne Stockholder”) shall have the
right to participate on the same terms and conditions and for the same per share
consideration as the Tengram Stockholder in the Transfer in the manner set forth
in this Section 2.2. Prior to any such Transfer, the Tengram Stockholder shall
deliver to Dyne written notice of the proposed Transfer (the “Transfer Notice”),
which notice shall state (i) the name of the proposed Transferee, (ii) the
number of shares of Common Stock (which, for purposes of such calculation, shall
include shares of Common Stock underlying the Debenture subject to transfer)
proposed to be Transferred (the “Transferred Shares”) and the percentage (the
“Tag Percentage”) that such number of shares of Common Stock (which, for
purposes of such calculation, shall include shares of Common Stock underlying
the Debenture) constitute of the total number of shares of Common Stock owned
collectively by the Tengram Stockholders, (iii) the proposed purchase price
therefor, including a description of any non-cash consideration sufficiently
detailed to permit the determination of the Fair Market Value thereof, and (iv)
the other material terms and conditions of the proposed Transfer, including the
proposed Transfer date (which date may not be less than 30 days after delivery
to Dyne of the Transfer Notice). Such notice shall be accompanied by a written
offer from the proposed Transferee to purchase the Transferred Shares, which
offer may be conditioned upon the consummation of the sale by the Tengram
Stockholders, or the most recent drafts of the purchase and sale documentation
between the Tengram Stockholders and the Transferee which shall make provision
for the participation of the Dyne Stockholders in such sale consistent with this
Section 2.2.

 



6

 



 

(b) Each Dyne Stockholder may elect to participate in the proposed Transfer to
the proposed Transferee identified in the Transfer Notice by giving written
notice to the Tengram Stockholders within the 30 day period after the delivery
of the Transfer Notice to Dyne, which notice shall state that such Dyne
Stockholder elects to exercise its rights of tag-along under this Section 2.2
and shall state the maximum number of shares of Common Stock sought to be
Transferred (which number to be sold by all Dyne Stockholders may not exceed the
product of (i) all such shares of Common Stock owned by the Dyne Stockholders,
multiplied by (ii) the Tag Percentage). Each Dyne Stockholder shall be deemed to
have waived its right of tag-along with respect to the Transferred Shares
hereunder if it fails to give notice within the prescribed time period. The
proposed Transferee of Transferred Shares will not be obligated to purchase the
number of shares of Common Stock exceeding that that number set forth in the
Transfer Notice, and in the event such Transferee elects to purchase less than
all of the additional shares of Common Stock sought to be Transferred by the
Dyne Stockholders, the number of shares of Common Stock (which, for purposes of
such calculation, shall include shares of Common Stock underlying the Debenture)
to be Transferred by the Tengram Stockholders and each such Dyne Stockholder
shall be reduced so that each such Stockholder is entitled to sell its Pro Rata
Portion of the number of shares of Common Stock the proposed Transferee elects
to purchase (which in no event may be less than the number of Transferred Shares
set forth in the Transfer Notice).

 

(c) Each Dyne Stockholder, if it is exercising its tag-along rights hereunder,
shall deliver to Tengram at the closing of the Transfer of the Tengram
Stockholder’s Transferred Shares to the Transferee certificates representing the
Transferred Shares to be Transferred by such Dyne Stockholder, duly endorsed for
transfer or accompanied by stock powers duly executed, in either case executed
in blank or in favor of the applicable Transferee against payment of the
aggregate purchase price therefor by wire transfer of immediately available
funds. Each Stockholder participating in a sale pursuant to this Section 2.2
shall receive consideration in the same form and per share amount after
deduction of such Stockholder’s proportionate share of the related expenses.
Each Dyne Stockholder participating in a sale pursuant to this Section 2.2 shall
agree to make or agree to the same customary representations, covenants,
indemnities and agreements as the Tengram Stockholder so long as they are made
severally and not jointly and the liabilities thereunder are borne on a pro rata
basis based on the consideration to be received by each Stockholder; provided,
that any general indemnity given by a Tengram Stockholder, applicable to
liabilities not specific to the Tengram Stockholder, to the Transferee in
connection with such sale shall be apportioned among the Stockholders
participating in a sale pursuant to this Section 2.2 according to the
consideration received by each such Stockholder and shall not exceed such
Stockholder's net proceeds from the sale; provided, further, that any
representation relating specifically to a Stockholder and/or its ownership of
the Common Stock to be Transferred shall be made only by that Stockholder. The
fees and expenses incurred in connection with a sale under this Section 2.2 and
for the benefit of all Stockholders (it being understood that costs incurred by
or on behalf of a Stockholder for his, her or its sole benefit will not be
considered to be for the benefit of all Stockholders), to the extent not paid or
reimbursed by the Company or the Transferee or acquiring Person, shall be shared
by all the Stockholders on a pro rata basis, based on the consideration received
by each Stockholder in respect of its Common Stock (which, for purposes of such
calculation, shall include shares of Common Stock underlying the Debenture) to
be Transferred; provided that no Stockholder shall be obligated to make any
out-of-pocket expenditure prior to the consummation of the transaction
consummated pursuant to this Section 2.2 (excluding de minimis expenditures).
The proposed Transfer date may be extended beyond the date described in the
Transfer Notice to the extent necessary to obtain required approvals of
Governmental Entities and other required approvals and the Company and the
Stockholders participating in such Transfer shall use their respective
commercially reasonable efforts to obtain such approvals.

 



7

 



 

(d) If a Tengram Stockholder sells or otherwise Transfers to the Transferee any
of its shares of Equity Securities in breach of this Section 2.2, then each Dyne
Stockholder shall have the right to sell to each Tengram Stockholder, and each
Tengram Stockholder undertakes to purchase from each Dyne Stockholder, the
number of shares of Common Stock that such Dyne Stockholder would have had the
right to sell to the Transferee pursuant to this Section 2.2, for a per share
amount and form of consideration and upon the terms and conditions on which the
Transferee bought such shares of Common Stock from the Tengram Stockholder, but
without any indemnity being granted by any Dyne Stockholder to the Tengram
Stockholder; provided that nothing contained in this Section 2.2(d) shall
preclude any Dyne Stockholder from seeking alternative remedies against any such
Tengram Stockholder as a result of its breach of this Section 2.2.

 



8

 



 

2.3 Intentionally omitted.

 



2.4 Right of First Offer.

 

(a) Subject to the terms and conditions specified in this Section 2.4, other
than in connection with (i) a Public Offering or brokers’ transactions (within
the meaning of Section 4(4) of the Securities Act) pursuant to Rule 144, (ii) a
Transfer made in accordance with Section 2.2, or (iii) a Transfer to a Permitted
Transferee, if any Dyne Stockholder (for purposes of this Section 2.4, an
“Initiator”) proposes to sell any Equity Securities (the “ROFO Shares”), such
Initiator must first make an offering of the ROFO Shares to Tengram in
accordance with the following provisions of this Section 2.4.

 

(b) The Initiator shall give written notice (the “Initiator Notice”) to Tengram
stating its bona fide intention to sell the ROFO Shares and specifying the
number of ROFO Shares, and the material terms and conditions (other than price)
upon which the Initiator proposes to sell such ROFO Shares.

 

(c) Upon receipt of the Initiator Notice, Tengram shall have 30 days (the “ROFO
Notice Period”) to offer to purchase all (and not less than all) of the ROFO
Shares by delivering a written notice (a “ROFO Offer Notice”) to the Initiator
of such offer stating that it offers to purchase such ROFO Shares on the terms
specified in the Initiator Notice and designating the price that it is offering
to pay for such ROFO Shares (the “Offer Price”). Any ROFO Offer Notice shall be
binding upon delivery and irrevocable without the consent of the Initiator.

 

(d) Within 15 days after the expiration of the ROFO Notice Period, the Initiator
shall indicate to Tengram whether it has accepted Tengram’s offer by sending
irrevocable written notice of such acceptance to Tengram, and Tengram shall then
be obligated to purchase, and the Initiator shall then be obligated to sell, the
ROFO Shares on the terms and conditions set forth in the Initiator Notice at the
Offer Price and on the other terms set forth in the ROFO Offer Notice.

 

(e) If the Initiator does not accept any offer made by Tengram, or if Tengram
does not deliver a ROFO Offer Notice in accordance with Section 2.4(c), the
Initiator may, during the 120-day period following the expiration of the ROFO
Notice Period, enter into an agreement for the sale of all the ROFO Shares to
any Person at a price not less than the Offer Price set forth in any ROFO Offer
Notice and on other economic terms not more favorable in the aggregate to the
buyer than those specified in the Initiator Notice (it being understood that
“economic terms” shall not include customary representations and warranties with
respect to the Initiator, the ROFO Shares or the Company and its Subsidiaries
and indemnities with respect thereto). If the Initiator does not enter into an
agreement for the sale of the ROFO Shares within such period or, if such
agreement is not consummated within 120 days of the execution thereof (which
period shall be extended solely to the extent needed to obtain any required
governmental approvals, provided that the Initiator shall have used all
reasonable best efforts to obtain such approval in a timely manner), the right
provided hereunder shall be deemed to be revived and such ROFO Shares shall not
be offered unless first reoffered to Tengram in accordance with this Section
2.4.

 



9

 



 

2.5 Legend.

 

(a) All certificates representing the Equity Securities held by each Stockholder
shall bear a legend substantially in the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A STOCKHOLDERS
AGREEMENT (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY). NO
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF SUCH STOCKHOLDERS AGREEMENT AND (A) PURSUANT TO A REGISTRATION
STATEMENT EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B)
PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER. THE HOLDER OF THIS
CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE
PROVISIONS OF SUCH STOCKHOLDERS AGREEMENT.”

 

(b) Upon the permitted sale of any Equity Securities pursuant to (i) an
effective registration statement under the Securities Act or pursuant to Rule
144 or (ii) another exemption from registration under the Securities Act or upon
the termination of this Agreement, the certificates representing such Equity
Securities shall be replaced, at the expense of the Company, with certificates
or instruments not bearing the legends required by this Section 2.5; provided
that the Company may condition such replacement of certificates under clause
(ii) upon the receipt of an opinion of securities counsel reasonably
satisfactory to the Company.

 

ARTICLE III

PREEMPTIVE RIGHTS

 

3.1 Equity Purchase Rights.

 

(a) The Company hereby grants to each Stockholder that is an “accredited
investor” (as defined in Rule 501 of Regulation D promulgated under the
Securities Act) (each, a “Preemptive Stockholder”) the right to purchase its Pro
Rata Portion of all or any part of New Securities that the Company or any
Subsidiary may, from time to time after the Closing, propose to sell or issue
for cash. The number or amount of New Securities which the Stockholders may
purchase pursuant to this Section 3.1(a) shall be referred to as the “Equity
Purchase Shares.” The equity purchase right provided in this Section 3.1(a)
shall apply at the time of issuance of any right, warrant or option or
convertible or exchangeable security and not to the conversion, exchange or
exercise thereof. Each Preemptive Stockholder may assign its rights to make such
purchase to any other member of its Stockholder Group.

 



10

 



 

(b) The Company shall give written notice of a proposed issuance or sale
described in Section 3.1(a) to the Preemptive Stockholders within 15 Business
Days following any meeting of the Board at which any such issuance or sale is
approved and at least 30 days prior to the proposed issuance or sale. Such
notice (the “Issuance Notice”) shall set forth the material terms and conditions
of such proposed transaction, including the proposed manner of disposition, the
number or amount and description of the shares proposed to be issued, the
proposed issuance date and the proposed purchase price per share. Such notice
shall also be accompanied by any written offer from the prospective purchaser to
purchase such New Securities.

 

(c) At any time during the 30-day period following the receipt of an Issuance
Notice, each Preemptive Stockholder shall have the right to elect irrevocably to
purchase its Pro Rata Portion of the number of the Equity Purchase Shares at the
purchase price set forth in the Issuance Notice and upon the other terms and
conditions specified in the Issuance Notice by delivering a written notice to
the Company. Except as provided in the following sentence, such purchase shall
be consummated concurrently with the consummation of the issuance or sale
described in the Issuance Notice. The closing of any purchase by any Preemptive
Stockholder may be extended beyond the closing of the transaction described in
the Issuance Notice to the extent necessary to (i) obtain required approvals of
Government Entities and other required approvals and the Company and the
Stockholders shall use their respective commercially reasonable efforts to
obtain such approvals and (ii) permit the Preemptive Stockholders to complete
their internal capital call process following the 15-day notice period; provided
that the extension pursuant to this clause (ii) shall not exceed 60 days.

 

(d) Each Preemptive Stockholder exercising its right to purchase its respective
portion of the Equity Purchase Shares in full (an “Exercising Stockholder”)
shall have a right of over-allotment such that if any other Preemptive
Stockholder or Affiliate of any Preemptive Stockholder fails to exercise its
right hereunder to purchase its full Pro Rata Portion of New Securities (a
“Non-Purchasing Stockholder”), such Exercising Stockholder may purchase its Pro
Rata Portion of such securities by giving written notice to the Company within
10 days from the date that the Company provides written notice of the amount of
New Securities as to which such Non-Purchasing Stockholders have failed to
exercise their purchase rights hereunder.

 



11

 



 

(e) If any Stockholder or Exercising Stockholder fails to exercise fully the
equity purchase right within the periods described above and after expiration of
the 10-day period for exercise of the over-allotment provisions pursuant to
Section 3.1(d), the Company or the applicable Subsidiary shall be free to
complete the proposed issuance or sale of the New Securities described in the
Issuance Notice with respect to which Exercising Stockholders failed to exercise
the option set forth in this Section 3.1 on terms no less favorable to the
Company or the applicable Subsidiary than those set forth in the Issuance Notice
(except that the amount of securities to be issued or sold by the Company may be
reduced); provided that (x) such issuance or sale is closed within 90 days after
the expiration of the 10-day period described in Section 3.1(d) and (y) the
price at which the New Securities are Transferred must be equal to or higher
than the purchase price described in the Issuance Notice. Such periods within
which such issuance or sale must be closed shall be extended to the extent
necessary to obtain required approvals of Government Entities and other required
approvals and the Company shall use its commercially reasonable efforts to
obtain such approvals. In the event that the Company has not sold such New
Securities within such 90-day period, the Company shall not thereafter issue or
sell any New Securities, without first again offering such securities to the
Stockholders in the manner provided in this Section 3.1.

 

(f) The preemptive rights granted under this ARTICLE III to each party shall
terminate on the earliest of (i) the date that Tengram’s beneficial ownership of
the Common Stock (which, for purposes of such calculation, shall include shares
of Common Stock underlying the Debenture) is less than 20% of the Fully Diluted
Common Stock, (ii) the date that Tengram and its Affiliates no longer own at
least 50% of the shares of Common Stock (which, for purposes of such
calculation, shall include shares of Common Stock underlying the Debenture)
acquired by Tengram pursuant to the Securities Purchase Agreement, and (iii) the
tenth (10th) anniversary of the date of this Agreement

 

ARTICLE IV

DEFINITIONS

 

4.1 Certain Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Agreement, (a) capitalized terms not otherwise defined
herein shall have the meanings set forth in the Securities Purchase Agreement
and (b) the following terms shall have the following meanings:

 

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly Controlling, Controlled by or under common Control with such Person,
(ii) any Person directly or indirectly owning or Controlling 10% or more of any
class of outstanding voting securities of such Person or (iii) any officer,
director, general partner or trustee of any such Person described in clause (i)
or (ii).

 



12

 



 

“Agreement” means this Stockholders Agreement, as amended from time to time in
accordance with Section 5.7.

 

“Applicable Law” means all applicable provisions of (i) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, ordinances, codes
or orders of any Governmental Entity, (ii) any consents or approvals of any
Governmental Entity and (iii) any orders, decisions, injunctions, judgments,
awards, decrees of or agreements with any Governmental Entity.

 

“Board” has the meaning set forth in Section 1.1(a).

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required to close.

 

“Closing” has the meaning set forth in the Recitals.

 

“Common Stock” has the meaning set forth in the Preamble.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Company” has the meaning set forth in the Preamble.

 

“Competitor” means any Person conducting business primarily in the area of
licensing branded apparel products and accessories.

 

“Control” means the power to direct the affairs of a Person by reason of
ownership of voting securities, by contract or otherwise.

 

“Controlled Affiliate” means, with respect to any Person, any Person directly or
indirectly Controlled by such Person; provided that the limited partners and
non-managing members of any Person that is an investment fund shall in no event
be deemed Controlled Affiliates of such fund.

 

“Convertible Debenture” means the Senior Secured Convertible Debenture Due
January 31, 2015 and held by Tengram.

 

“Corporate Opportunity” has the meaning set forth in Section 1.8.

 

“Equity Securities” has the meaning set forth in the Recitals.

 

“Fair Market Value” means with respect to any non-cash consideration, the fair
market value of such non-cash consideration as determined in good faith by the
Board.

 



13

 



 

“Fully Diluted Common Stock” shall mean all of the Common Stock of the Company,
assuming conversion, exercise or exchange of all outstanding convertible or
exchangeable securities, options, warrants and similar instruments into or for
Common Stock (regardless of whether such convertible securities, options,
warrants or similar securities are then convertible or exercisable, and without
regard to any limitations on exercise or conversion thereof).

 

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

 

“Information” means all information about the Company or any of its Subsidiaries
that is or has been furnished to any Stockholder or any of its Representatives
by or on behalf of the Company or any of its Subsidiaries or any of their
respective Representatives, and any other information supplied by the Company in
connection with the Purchase (whether written or oral or in electronic or other
form and whether prepared by the Company, its advisers or otherwise), together
with all written or electronically stored documentation prepared by such
Stockholder or its Representatives based on or reflecting, in whole or in part,
such information; provided that the term “Information” does not include any
information that (x) is or becomes generally available to the public through no
action or omission by any Stockholder or its Representatives or (y) is or
becomes available to such Stockholder on a non-confidential basis from a source,
other than the Company or any of its subsidiaries, or any of their respective
Representatives, that to the best of such Stockholder's knowledge, after
reasonable inquiry, is not prohibited from disclosing such portions to such
Stockholder by a contractual, legal or fiduciary obligation.

 

“Initiator” has the meaning set forth in Section 2.4(a).

 

“Initiator Notice” has the meaning set forth in Section 2.4(b).

 

“New Securities” means Common Stock or Common Stock Equivalents of the Company
or of any Subsidiary other than (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose, by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities issued upon
the exercise or exchange of or conversion of any securities of the Company
issued hereunder and/or other securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, provided that such securities have not been amended since the
date of this Agreement to increase the number of such securities or to decrease
the exercise price, exchange price or conversion price of such securities, (c)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors of the Company, provided that any such
issuance shall only be to a Person (or to the equity holders of a Person) which
is, itself or through its subsidiaries, an operating company or an owner of an
asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities, and (d) securities issued to
Tennman WR-T, Inc., pursuant to the exercise of its preemptive rights in
accordance with the Preemptive Rights and Board Nomineee Agreement.

 



14

 



 

“Offer Price” has the meaning set forth in Section 2.4(c).

 

“Permitted Transferee” means as to any Stockholder: (i) the owners of such
Stockholder in connection with any liquidation of, or a distribution with
respect to an equity interest in, such Stockholder (including but not limited to
any distribution by a Stockholder to its limited partners); or (ii) an Affiliate
of such Stockholder; provided that in no event shall any “portfolio company” (as
such term is customarily used among institutional investors) of any Stockholder
or any entity Controlled by any portfolio company of any Stockholder constitute
a “Permitted Transferee”. Any Stockholder shall also be a Permitted Transferee
of the Permitted Transferees of itself.

 

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof or any Group comprised of two or more of the foregoing.

 

“Preferred Stock” shall mean shares of the Company’s Series A Preferred Stock
issued to Tengram at the Closing.

 

“Pro Rata Portion” means:

 

(a) for the purposes of Section 2.2, with respect to any Tengram Stockholder or
any Dyne Stockholder, with respect to any proposed Transfer, on the applicable
Transfer date, the number of shares of Common Stock equal to the product of (i)
the total number of shares of Common Stock (which, for purposes of such
calculation, shall include shares of Common Stock underlying the Debenture) to
be Transferred to the proposed Transferee and (ii) the fraction determined by
dividing (A) the total number of shares of Common Stock owned by the Tengram
Stockholders collectively (which, for purposes of such calculation, shall
include shares of Common Stock underlying the Debenture) or the Dyne
Stockholders collective (as applicable) as of such date by (B) the total number
of shares of Common Stock owned by all of the Tengram Stockholders (which, for
purposes of such calculation, shall include shares of Common Stock underlying
the Debenture) and all of the Dyne Stockholders as of such date; and

 

(b) for the purposes of Section 3.1, with respect to any Preemptive Stockholder,
on any issuance date for New Securities, the number or amount of New Securities
equal to the product of (i) the total number or amount of New Securities to be
issued by the Company or its applicable Subsidiary on such date and (ii) the
fraction determined by dividing (A) the number of shares of Common Stock (which,
for purposes of such calculation, shall include shares of Common Stock
underlying the Debenture) owned by such Preemptive Stockholder immediately prior
to such issuance by (B) the total number of shares of Common Stock outstanding
(which, for purposes of such calculation, shall include shares of Common Stock
underlying the Debenture) on such date immediately prior to such issuance.

 



15

 



 

“Public Offering” means an offering of Common Stock pursuant to a registration
statement filed in accordance with the Securities Act.

 

“Purchase” has the meaning set forth in the Recitals.

 

“Representatives” means with respect to any Person, any of such Person’s, or its
Affiliates’, directors, officers, employees, general partners, Affiliates,
direct or indirect shareholders, members or limited partners, attorneys,
accountants, financial and other advisers, and other agents and representatives,
including in the case of any Stockholder any person nominated to the Board or a
Committee by such Stockholder.

 

“ROFO Notice Period” has the meaning set forth in Section 2.4(c).

 

“ROFO Offer Notice” has the meaning set forth in Section 2.4(c).

 

“ROFO Shares” has the meaning set forth in Section 2.4(a).

 

“Rule 144” means Rule 144 under the Securities Act (or any successor rule).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Securities Purchase Agreement” has the meaning set forth in the Recitals.

 

“Stockholder Group” means, with respect to any Stockholder, such Stockholder and
the Stockholder Group Members of such Stockholder.

 

“Stockholder Group Member” has the meaning set forth in Section 1.8.

 

“Stockholders” has the meaning set forth in the Preamble.

 

“Subsidiary” means each Person in which a Person owns or controls, directly or
indirectly, capital stock or other equity interests representing more than 50%
of the outstanding capital stock or other equity interests.

 

“Tag-Percentage” has the meaning set forth in Section 2.2(a).

 

“Tengram” has the meaning set forth in the Recitals.

 



16

 



 

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any shares of Equity
Securities owned by a Person or any interest (including but not limited to a
beneficial interest) in any shares of Equity Securities owned by a Person.

 

“Transferee” means any Person to whom any Stockholder or any Transferee thereof
Transfers Equity Securities in accordance with the terms hereof.

 

“Transfer Notice” has the meaning set forth in Section 2.2(a).

 

“Transferred Shares” has the meaning set forth in Section 2.2(a).

 

4.2 Terms Generally. The words “hereby”, “herein”, “hereof”, “hereunder” and
words of similar import refer to this Agreement as a whole (including the
Exhibits and Annexes hereto) and not merely to the specific section, paragraph
or clause in which such word appears. All references herein to Articles,
Sections, Exhibits and Annexes and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Annexes to, this Agreement unless the
context shall otherwise require. The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”. The
definitions given for terms in this Article IV and elsewhere in this Agreement
shall apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. References herein to any agreement or
letter shall be deemed references to such agreement or letter as it may be
amended, restated or otherwise revised from time to time.

 

ARTICLE V

MISCELLANEOUS

 

5.1 Termination. Subject to the early termination of any provision as a result
of an amendment to this Agreement agreed to by the Company and the Stockholders
as provided under Section 5.7, this Agreement may be terminated only by the
unanimous agreement of the Company, Dyne and Tengram. Nothing in this Agreement
shall relieve any party from any liability for the breach of any obligations set
forth in this Agreement.

 

5.2 Publicity. Each Stockholder will coordinate in good faith with each other
Stockholder with respect to all press releases and other public relations
matters with respect to the Purchase and the Closing. Unless otherwise required
by Applicable Law or the rules of any stock exchange, no Stockholder may issue
any press release or otherwise make any public announcement or comment on the
Purchase or the Closing without the prior consent of each of the Company, Dyne
and Tengram.

 

5.3 Confidentiality. Each Stockholder agrees to, and shall cause its
Representatives to, keep confidential and not divulge any Information, and to
use, and cause its Representatives to use, such Information only in connection
with the Purchase, the Closing or, following the Closing, the operation of the
Company and its Subsidiaries; provided that nothing herein shall prevent any
party hereto from disclosing such Information (a) upon the order of any court or
administrative agency, (b) upon the request or demand of any regulatory agency
or authority having jurisdiction over such party, (c) to the extent compelled by
legal process or required or requested pursuant to subpoena, interrogatories or
other discovery requests, (d) to the extent necessary in connection with the
exercise of any remedy hereunder, (e) to other Stockholders, (f) to such party’s
Representatives that in the reasonable judgment of such pm1y need to know such
Information or (g) to any potential Permitted Transferee in connection with a
proposed Transfer of Equity Securities from such Stockholder as long as such
transferee agrees to be bound by the provisions of this Section 5.3 as if a
Stockholder, provided that, in the case of clause (a), (b) or ( c), such party
shall notify the Company, Dyne and Tengram of the proposed disclosure as far in
advance of such disclosure as practicable and use reasonable efforts to ensure
that any Information so disclosed is accorded confidential treatment, when and
if available.

 



17

 



 

5.4 Restrictions on Other Agreements; Conflicts.

 

(a) Following the date hereof, no Stockholder shall enter into or agree to be
bound by any stockholder agreements or arrangements of any kind with any Person
with respect to any Equity Securities that conflicts with the terms of this
Agreement.

 

(b) The provisions of this Agreement shall be controlling if any such provisions
or the operation thereof conflict with the provisions of the Company’s by-laws.
Each of the parties covenants and agrees to vote their Common Stock (including
Preferred Stock) and to take any other action reasonably requested by the
Company or any Stockholder to amend the Company's by-laws or certificate of
incorporation so as to avoid any conflict with the provisions hereof.

 

5.5 Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things, and shall execute and
deliver all such further agreements, certificates, instruments and documents, as
any other parties hereto reasonably may request in order to carry out the
provisions of this Agreement and the consummation of the transactions
contemplated hereby.

 

5.6 No Recourse. Notwithstanding anything to the contrary in this Agreement, the
Company and each Stockholder agrees and acknowledges that no recourse under this
Agreement or any documents or instruments delivered in connection with this
Agreement, shall be had against any current or future director, officer,
employee, general or limited partner or member of any Stockholder or of any
Affiliate or assignee thereof, whether by the enforcement of any assessment or
by any legal or equitable proceeding, or by virtue of any statute, regulation or
other Applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any current or future officer, agent or employee of any Stockholder
or any current or future member of any Stockholder or any current or future
director, officer, employee, partner or member of any Stockholder or of any
Affiliate or assignee thereof, as such for any obligation of any Stockholder
under this Agreement or any documents or instruments delivered in connection
with this Agreement for any claim based on, in respect of or by reason of such
obligations or their creation.

 



18

 



 

5.7 Amendment; Waivers, etc. This Agreement may be amended, and the Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, only if any such amendment, action or omission to act, has
been approved by the Company, Tengram and Dyne, provided that this Agreement may
not be amended in a manner adversely affecting the rights or obligations of any
Stockholder which does not adversely affect the rights or obligations of all
similarly situated Stockholders in the same manner without the consent of such
Stockholder. The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms. Any Stockholder may
waive (in writing) the benefit of any provision of this Agreement with respect
to itself for any purpose. Any such waiver shall constitute a waiver only with
respect to the specific matter described in such writing and shall in no way
impair the rights of the Stockholder granting such waiver in any other respect
or at any other time.

 

5.8 Assignment. Neither this Agreement nor any right or obligation arising under
this Agreement may be assigned by any party without the prior written consent of
the other parties, provided that any Stockholder may assign all or a portion its
rights (but not its obligations) hereunder to any member of its Stockholder
Group that is or becomes a Stockholder.

 

5.9 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
permitted assigns.

 

5.10 No Third Party Beneficiaries. Nothing in this Agreement shall confer any
rights upon any Person other than the parties hereto and each such party’s
respective heirs, successors and permitted assigns.

 

5.11 Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered personally, (b) mailed,
certified or registered mail with postage prepaid, (c) sent by reputable
overnight courier or (d) sent by fax (provided a confirmation copy is sent by
one of the other methods set forth above), to the addresses set forth on the
signature pages attached hereto (or to such other address as the party entitled
to notice shall hereafter designate in accordance with the terms hereof):

 

5.12 Severability. Any term or provision of this Agreement which is invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without rendering invalid, illegal or unenforceable the remaining terms and
provisions of this Agreement or affecting the validity, illegality or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only as broad as is
enforceable. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated herein are consummated as originally contemplated to
the fullest extent possible.

 



19

 

  

5.13 Headings. The headings contained in this Agreement are for purposes of
convenience only and shall not affect the meaning or interpretation of this
Agreement.

 

5.14 Entire Agreement. This Agreement, together with the exhibits hereto and the
Transaction Agreements, constitute the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.

 

5.15 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York (regardless of the laws that
might otherwise govern under applicable principles or rules of conflicts of law
to the extent such principles or rules are not mandatorily applicable by statute
and would require the application of the laws of another jurisdiction).

 

5.16 Consent to Jurisdiction. Each party irrevocably submits to the exclusive
jurisdiction of (a) the Supreme Court of the State of New York, New York County,
and (b) the United States District Court for the Southern District of New York,
for the purposes of any suit, action or other proceeding arising out of this
Agreement or any transaction contemplated hereby (and agrees not to commence any
such suit, action or other proceeding except in such courts). Each party further
agrees that service of any process, summons, notice or document by U.S.
registered mail to such party’s respective address set forth or referred to in
Section 5.11 shall be effective service of process for any such suit, action or
other proceeding. Each party irrevocably and unconditionally waives any
objection to the laying of venue of any such suit, action or other proceeding in
(i) the Supreme Court of the State of New York, New York County, and (ii) the
United States District Court for the Southern District of New York, that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.

 

5.17 Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by Applicable Law, any right it may have to a trial by jury in respect
of any suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby. Each party (a) certifies and acknowledges that
no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver, and (b) acknowledges that it
understands and has considered the implications of this wavier and makes this
wavier voluntarily, and that it and the other parties have been induced to enter
into the Agreement by, among other things, the mutual waivers and certifications
in this Agreement.

 



20

 



 

5.18 Enforcement. Each party hereto acknowledges that money damages would not be
an adequate remedy in the event that any of the covenants or agreements in this
Agreement are not performed in accordance with its terms, and it is therefore
agreed that in addition to and without limiting any other remedy or right it may
have, the non-breaching party will have the right to an injunction, temporary
restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically the terms and
provisions hereof. In the event that the Company or one or more Stockholders
shall file suit to enforce the covenants contained in this Agreement (or obtain
any other remedy in respect of any breach thereof), the prevailing party in the
suit shall be entitled to recover, in addition to all other damages to which it
may be entitled, the costs incurred by such party in conducting the suit,
including, without limitation, reasonable attorney's fees and expenses.

 

5.19 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument. This Agreement may be executed by
facsimile signature(s).

 



21

 



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

  



PEOPLE’S LIBERATION, INC.   Address for Notice:       By: /s/ Colin
Dyne                                  1212 South Flower Street, 5th Floor Name:
Colin Dyne   Los Angeles, CA 90015 Title: Chief Executive Officer              
  TCP WR ACQUISITION, LLC   Address for Notice:             By: /s/ Matthew
Eby                                 Name: Matthew Eby     Title: member        
        COLIN DYNE   Address for Notice:             By: /s/ Colin
Dyne                                c/o People’s Liberation, Inc.     1212 South
Flower Street, 5th Floor     Los Angeles, CA 90015



 



22



